                                                     Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 1 of 16

                                                                      2019-83215 / Court: 151
                                                                                                                Exhibit 1
CertifiedDocumentNumber:88149483-Page1of15
CertifiedDocumentNumber:88149483-Page2of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 2 of 16
CertifiedDocumentNumber:88149483-Page3of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 3 of 16
CertifiedDocumentNumber:88149483-Page4of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 4 of 16
CertifiedDocumentNumber:88149483-Page5of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 5 of 16
CertifiedDocumentNumber:88149483-Page6of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 6 of 16
CertifiedDocumentNumber:88149483-Page7of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 7 of 16
CertifiedDocumentNumber:88149483-Page8of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 8 of 16
CertifiedDocumentNumber:88149483-Page9of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 9 of 16
CertifiedDocumentNumber:88149483-Page10of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 10 of 16
CertifiedDocumentNumber:88149483-Page11of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 11 of 16
CertifiedDocumentNumber:88149483-Page12of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 12 of 16
CertifiedDocumentNumber:88149483-Page13of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 13 of 16
CertifiedDocumentNumber:88149483-Page14of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 14 of 16
CertifiedDocumentNumber:88149483-Page15of15   Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 15 of 16
              Case 4:19-cv-04995 Document 1-1 Filed on 12/23/19 in TXSD Page 16 of 16




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 23, 2019


     Certified Document Number:        88149483 Total Pages: 15




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
